DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The Office Action is in response to an AMENDMENT entered 8/10/2022 for the patent application 17/245830 filed 4/30/2021.

Status of Claims
Claims 13 and 14 have been added. 1-14 are pending. 

Claim Objections
Claims 7 objected to because of the following informalities:  
-Claim 7 on page 4 line 2, the spelling should be changed from “the synchronization controller” to “a synchronization controller”
Appropriate correction is required (Lines are counted from the beginning of each claim).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20190297591 A1 to Crowe in view of U.S. Pub. No. 20210250195 A1 to Baker and in further view of US Pub. No. 20110246908 A1 to Akram. 
As to claims 1 and 8, Crowe discloses a synchronization control device configured to synchronize media play between at least two remote devices, the synchronization control device comprising: 
a synchronization controller configured to align the point of play of media content on a first remote media play device with a point of play of the media content at a second remote media play device (Crowe Fig. 1-4, ¶0024, 0025, 0027, 0028, 0040, 0046, sync controller to adjust the playback of the content on a plurality/multiple playback devices); and 
delivering commands to the first remote media play device and the second remote media display device, wherein the commands control the first remote media play device and the second remote media play device to substantially synchronize the play of the media content in the first remote media play device and the second remote media play device (Crowe Fig. 1-4, ¶0024, 0025, 0027, 0028, 0040, 0046, transmitting instructions/commands to the plurality/multiple playback devices where the instructions/commands adjust and synchronize the playback of the plurality/multiple playback devices).
Crowe does not expressly disclose an input for receiving data indicating a point in a play of media content on a first remote media play device, wherein the data includes a most recent I-frame of the media content;
a synchronization controller configured to align the point of play of media content on a first remote media play device with a point of play of the media content at a second remote media play device based on the I-frame received from the first remote media play device; and 
wherein the commands control the first remote media play device and the second remote media play device to substantially synchronize the play of the media content based on the I-frame received from the first remote media play device in the first remote media play device and the second remote media play device.
Baker discloses an input for receiving data indicating a point in a play of media content on a first remote media play device (Baker Fig. 1, 5-7, ¶0038, 0103, 0117, 0122, server with communications interface for receiving play instructions indicating first playhead position at which the media data is to begin playing on the client device).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Crowe by an input for receiving data indicating a point in a play of media content on a first remote media play device as disclosed by Baker. The suggestion/motivation would have been in order to synchronize the playback of the content on a plurality of user devices using the playback position of the first client device thereby enhancing the user’s experience.
Crowe and Baker do not expressly disclose wherein the data includes a most recent I-frame of the media content;
a synchronization controller configured to align the point of play of media content on a first remote media play device with a point of play of the media content at a second remote media play device based on the I-frame received from the first remote media play device; and 
wherein the commands control the first remote media play device and the second remote media play device to substantially synchronize the play of the media content based on the I-frame received from the first remote media play device in the first remote media play device and the second remote media play device.
Akram discloses wherein the data includes a most recent I-frame of the media content (Akram Fig. 1, 2, 10, 11, ¶0056-0058, 0084, 0092-0094, 0098, 0102-0104, data including timing information including an identification of a most recent key frame, e.g. I frame, which was displayed/received);
a synchronization controller configured to align the point of play of media content on a first remote media play device with a point of play of the media content at a second remote media play device based on the I-frame received from the first remote media play device (Akram Fig. 1, 2, 10, 11, ¶0056-0058, 0084, 0092-0094, 0098, 0102-0104, server provides synchronization between the playback of the plurality of devices based on the key frame received from the plurality of devices); and 
wherein the commands control the first remote media play device and the second remote media play device to substantially synchronize the play of the media content based on the I-frame received from the first remote media play device in the first remote media play device and the second remote media play device (Akram Fig. 1, 2, 10, 11, ¶0056-0058, 0084, 0092-0094, 0098, 0102-0104, server controlling the plurality of devices to synchronize the playback of the content based on the I frame received from the plurality of devices).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Crowe and Baker by wherein the data includes a most recent I-frame of the media content; a synchronization controller configured to align the point of play of media content on a first remote media play device with a point of play of the media content at a second remote media play device based on the I-frame received from the first remote media play device; and wherein the commands control the first remote media play device and the second remote media play device to substantially synchronize the play of the media content based on the I-frame received from the first remote media play device in the first remote media play device and the second remote media play device as disclosed by Akram. The suggestion/motivation would have been in order to synchronize the playback of the content on a plurality of user devices using the playback position of the plurality of user devices based on the I frames providing accurate frame synchronization thereby enhancing the user’s experience.
As to claim 2, Crowe discloses a media content storage (Crowe Fig. 1-4, ¶0019, 0025, 0026, streaming media server 108 and Baker Fig. 1, 5-7, ¶0032); and 
an output for sending a media content to the first remote media play device and the second remote media play device (Crowe Fig. 1-4, ¶0019, 0025, 0026, streaming media server transmitting the content to a plurality/multiple playback devices and Baker Fig. 1, 5-7, ¶0038, 0039, 0103, 0117, 0122, 0124).
As to claim 3, Baker discloses wherein the synchronization controller sends command signals to at least one of the first remote media play device and the second remote media play device that includes data related to delay in play of the media content proportional to latency in the delivery path from the media content storage to at least one of the first remote media play device and the second remote media play device (Baker Fig. 1, 5, ¶0033, 0043, 0044, ¶0048-0049, 0087, server transmits instructions to the plurality of client devices including latency delay/play instructions to delay/wait/pause the playback of the content appropriate to the latency of the network/transmission from the server to the plurality of client devices).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Crowe and Akram by wherein the synchronization controller sends command signals to at least one of the first remote media play device and the second remote media play device that includes data related to delay in play of the media content proportional to latency in the delivery path from the media content storage to at least one of the first remote media play device and the second remote media play device as disclosed by Baker. The suggestion/motivation would have been in order to synchronize the playback of the content on a plurality of user devices based on network latency thereby enhancing the user’s experience.
As to claim 9, Baker and Akram discloses wherein the data indicating a point in a play of media content is received over a wide area network (Baker Fig. 1, 5-7, ¶0038, 0101, 0103, 0117, 0122 and Akram ¶0077, receiving playback information via WAN).
As to claim 10, Crowe discloses storing components of a multimedia stream in one or more buffers (Crowe ¶0027, 0029, 0031, 0048, video/audio stored in buffers).
As to claim 11, Crowe discloses wherein storing components of a media stream in one or more buffers includes storing an audio portion of the media stream to an audio buffer (Crowe ¶0027, 0029, 0031, 0048, video/audio stored in buffers), and wherein the computer program product further has instructions operable for: comparing delay data to the play of the media content in the first remote media play device and the second remote media play device within the audio buffer; and adjusting a play point of the media stream based on the comparing (Crowe ¶0044-0046, 0048, adding delay/latency to the operation of the media buffers and adjusting the playback of the media content for synchronization based on the adding).
As to claim 12, Crowe discloses wherein storing a media stream in one or more buffers includes storing a video portion of a media stream to a video buffer (Crowe ¶0027, 0029, 0031, 0048, video/audio stored in buffers), wherein adjusting the play of the media content in the first remote media play device and the second remote media play device includes: adjusting an audio play point of the media stream; and adjusting a video play point of the media stream (Crowe Fig. 1-4, ¶0024, 0025, 0027, 0028, 0030, 0033, 0040, 0046, transmitting instructions/commands to the plurality/multiple playback devices where the instructions/commands adjust and synchronize the playback of the plurality/multiple playback devices and adjusts the video and audio of the media content).
As to claims 13 and 14, Akram discloses wherein the data includes a synchronization request and at least one user identifier, the user identifier associated with a user of the second remote media play device (Akram Fig. 7, 8, 13, 10, 11, ¶0056-0058, 0084, 0087, 0090, 0092, invitation to watch the video together and identifier of the friend); 
wherein the commands include a session initiation request transmitted to the second remote media play device (Akram Fig. 7, 8, 13, 10, 11, 15, ¶0084, 0087, 0090, 0092, 0126, instruction/command including invitation request transmitted to the second user device ; and 
the input receiving an acceptance of the session initiation request from the second remote media play device (Akram Fig. 7, 8, 13, 10, 11, 15, ¶0084, 0087, 0090, 0092, 0126, the second user at the second user device inputting yes/no of the invitation request).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20190297591 A1 to Crowe in view of U.S. Pub. No. 20210250195 A1 to Baker in further view of US Pub. No. 20110246908 A1 to Akram and in further view of U.S. Pub. No. 20160302166 A1 to Dang.
As to claim 4, Crowe discloses wherein the residential gateway is communicatively coupled to a set-top box (Crowe Fig. 5, ¶0058).
Crowe, Baker and Akram do not expressly disclose wherein the delay data is stored on a computer readable medium on a residential gateway, and wherein the residential gateway is communicatively coupled to the remote media play device.
Dang discloses wherein the delay data is stored on a computer readable medium on a residential gateway, and wherein the residential gateway is communicatively coupled to the remote media play device (Dang Fig 1, 5, ¶0030, 0031, 0078, 0085, 0086, delay information stored in customer premise gateway and gateway coupled to playback devices).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Crowe, Baker and Akram by wherein the delay data is stored on a computer readable medium on a residential gateway, and wherein the residential gateway is communicatively coupled to the remote media play device as disclosed by Dang. The suggestion/motivation would have been in order to store delay information close to the customer device and connecting to plurality of devices for synchronization thereby enhancing the user’s experience.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20190297591 A1 to Crowe in view of U.S. Pub. No. 20210250195 A1 to Baker in further view of US Pub. No. 20110246908 A1 to Akram in further view of U.S. Pub. No. 20160302166 A1 to Dang in further view of U.S. Pub. No. 20170064397 A1 to Iyer and in further view of U.S. Pub. No. 20140071344 A1 to Francisco.
As to claim 5, Crowe, Baker, Akram and Dang do not express disclose wherein the set top box further comprising: a demultiplexing module for separating a video component from the multimedia stream and delay data.
Iyer discloses a demultiplexing module for separating a video component from the multimedia stream (Iyer ¶0057).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Crowe, Baker, Akram and Dang by a demultiplexing module for separating a video component from the multimedia stream as disclosed by Iyer. The suggestion/motivation would have been in order to separate the video from the program stream to process the video for decoding to be displayed on the user device thereby enhancing the user’s experience.
Crowe, Baker, Akram, Dang and Iyer do not expressly disclose a demultiplexing module for separating delay data 
Francisco discloses a demultiplexing module for separating delay data (Francisco ¶0026, 0039, extracting synchronization information from received video program).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Crowe, Baker, Akram, Dang and Iyer by a demultiplexing module for separating delay data as disclosed by Francisco. The suggestion/motivation would have been in order to separate the delay data to process the delay data for synchronization of the media on the devices thereby enhancing the user’s experience.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20140071344 A1 to Francisco in view of U.S. Pub. No. 20170064397 A1 to Iyer and in further view of U.S. Pub. No. 20160302166 A1 to Dang and in further view of US Pub. No. 20110246908 A1 to Akram.
As to claim 6, Francisco discloses a set-top box, comprising: 
a demultiplexing module for separating delay data (Francisco ¶0026, 0039, extracting synchronization information from received video program), and 
wherein the set-top box is communicatively coupled to the remote media play device (Francisco Fig. 1, ¶0028, 0033, STB connected to television, phones, etc); and
a buffer that stores and controls the play of media content (Francisco ¶0005, 0072, also see claim 7, buffer to store/buffer the display of the video program).
Francisco does not expressly disclose a network interface transmitting data indicating a point in a play of media content on a first remote media play device to a synchronization control device, wherein the data includes a most recent I-frame of the media content;
 the network interface receiving commands from synchronization control device, the commands to synchronize the play of the media content on the first remote play device with play of the media content on a second remote play device based on the I- frame.
a demultiplexing module for separating a video component from the multimedia stream, wherein the delay data is stored on a computer readable medium on a residential gateway; and 
a buffer that stores and controls the play of media content in accordance with the delay data.
Iyer discloses a demultiplexing module for separating a video component from the multimedia stream (Iyer ¶0057).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Francisco by a demultiplexing module for separating a video component from the multimedia stream as disclosed by Iyer. The suggestion/motivation would have been in order to separate the video from the program stream to process the video for decoding to be displayed on the user device thereby enhancing the user’s experience.
Francisco and Iyer do not expressly disclose a network interface transmitting data indicating a point in a play of media content on a first remote media play device to a synchronization control device, wherein the data includes a most recent I-frame of the media content;
 the network interface receiving commands from synchronization control device, the commands to synchronize the play of the media content on the first remote play device with play of the media content on a second remote play device based on the I- frame;
wherein the delay data is stored on a computer readable medium on a residential gateway; and a buffer that stores and controls the play of media content in accordance with the delay data.
Dang discloses wherein the delay data is stored on a computer readable medium on a residential gateway (Dang Fig 1, 5, ¶0030, 0031, 0054, 0078, 0085, 0086, 0100, 0101, delay information stored in customer premise gateway and gateway coupled to playback devices and buffer to store and control the display of content based on the delay information); and
a buffer that stores and controls the play of media content in accordance with the delay data (Dang Fig 1, 5, ¶0030, 0031, 0054, 0078, 0085, 0086, 0100, 0101, delay information stored in customer premise gateway and gateway coupled to playback devices and buffer to store and control the display of content based on the delay information).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Francisco and Iyer by wherein the delay data is stored on a computer readable medium on a residential gateway; and a buffer that stores and controls the play of media content in accordance with the delay data as disclosed by Dang. The suggestion/motivation would have been in order to store delay information close to the customer device and using a buffer to delay the output of the video to synchronize the plurality of devices thereby enhancing the user’s experience.
Francisco, Iyer and Dang do not expressly disclose a network interface transmitting data indicating a point in a play of media content on a first remote media play device to a synchronization control device, wherein the data includes a most recent I-frame of the media content; and
 the network interface receiving commands from synchronization control device, the commands to synchronize the play of the media content on the first remote play device with play of the media content on a second remote play device based on the I- frame.
Akram discloses a network interface transmitting data indicating a point in a play of media content on a first remote media play device to a synchronization control device, wherein the data includes a most recent I-frame of the media content (Akram Fig. 1, 2, 10, 11, ¶0056-0058, 0084, 0092-0094, 0098, 0102-0104, network interface 32/42 transmitting to server timing information including an identification of a most recent key frame, e.g. I frame, which was displayed/received);
 the network interface receiving commands from synchronization control device, the commands to synchronize the play of the media content on the first remote play device with play of the media content on a second remote play device based on the I- frame (Akram ¶0056-0058, 0084, 0092-0094, 0098, 0102-0104, network interface 32/42 receiving command from server to provide synchronization based on the key frame between the plurality of devices).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Francisco, Iyer and Dang by a network interface transmitting data indicating a point in a play of media content on a first remote media play device to a synchronization control device, wherein the data includes a most recent I-frame of the media content; and the network interface receiving commands from synchronization control device, the commands to synchronize the play of the media content on the first remote play device with play of the media content on a second remote play device based on the I- frame. as disclosed by Akram. The suggestion/motivation would have been in order to synchronize the playback of the content on a plurality of user devices using the playback position of the plurality of user devices based on the I frames providing accurate frame synchronization thereby enhancing the user’s experience.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20140071344 A1 to Francisco in view of U.S. Pub. No. 20170064397 A1 to Iyer in further view of U.S. Pub. No. 20160302166 A1 to Dang in further view of US Pub. No. 20110246908 A1 to Akram and in further view of U.S. Pub. No. 20150052571 A1 to Stokking.
As to claim 7, Francisco, Iyer, Dang and Akram do not expressly disclose a system clock for access by the synchronization controller to synchronize the play of the media content in the first remote media play device and the second remote media play device.
Stokking discloses a system clock for access by the synchronization controller to synchronize the play of the media content in the first remote media play device and the second remote media play device (Stokking Fig. 1, ¶0062-0066, clock information received by sync server to synchronize the playback of media on the plurality of devices).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Francisco, Iyer, Dang and Akram by a system clock for access by the synchronization controller to synchronize the play of the media content in the first remote media play device and the second remote media play device as disclosed by Stokking. The suggestion/motivation would have been in order to provide timing/clock information to the sync server to provide synchronization information to synchronize the plurality of devices thereby enhancing the user’s experience.

Response to Arguments
Applicant's arguments with respect to claims 1-14 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-14 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYU CHAE/
Primary Examiner, Art Unit 2426